Ingraham, P. J. (dissenting):
I think this judgment should be affirmed. The complaint alleges that between the 16th of April, 1907, and the 22d of May, 1907, the plaintiff rendered services to the defendant, at his request, in the making up one brown leather coat, one blue and white suit, one blue taffeta coat, one pique suit and one white serge suit, and that the plaintiff then and there furnished the material necessary to the said work and incident thereto upon like request. There is no allegation in the complaint that the goods furnished were clothing for the defendant’s wife or were necessaries furnished to the wife, the cause of action being solely based upon the allegation that the goods in question were furnished to the defendant at his request and for which he either expressly or impliedly promised to pay. Plaintiff proved that he furnished these goods to the defendant’s wife, who was at that time living with him in the city of New York. The evidence shows conclusively that the goods sold and delivered were charged to the wife and it was the wife and not the defendant to whom the plaintiff looked for payment. There is no evidence that the defendant ever knew that his wife had purchased goods of the plaintiff; that he ever recognized her authority to make such purchases by paying her bills on former *666purchases, but the evidence is undisputed that the defendant had furnished his wife with ample means to provide her with clothing and other necessaries. If any assumption can be indulged in it must be that the wife had paid for goods when formerly purchased by her from the moneys supplied by the defendant for that purpose. There is absolutely no evidence to justify a finding that the wife assumed to act as her husband’s agent in the purchase of these goods or that the plaintiff relied upon the husband’s credit in furnishing the goods to the defendant’s wife. I understand that it is now settled in this State that the mere fact that a man and his wife are living together is not sufficient to justify a finding that the wife was authorized to purchase goods as the husband’s agent, and that in the absence of some evidence that the goods purchased by her with the authority of the husband or of some knowledge by the husband of the purchase, or some act of the husband from which authority to make such purchases for him can be implied, the husband is not hable upon the theory Of agency. Undoubtedly such agency could be presumed from the fact that the wife had purchased on the husband’s account from a tradesman and the husband had ratified the purchase by paying the bids or by other acts from which a tradesman could imply such authority; but the mere fact of the existence of the relation is not sufficient to justify a finding of agency. In this case we have no evidence that the husband ever paid for articles of clothing purchased by his wife from either the plaintiff or his predecessor in business nor is any other fact proved which would justify a finding that the defendant had knowledge that his wife had made these purchases of the plaintiff or his predecessor in business or in any way gave to his wife express or implied authority to make purchases of clothing for his account. I do not think that the question whether these dresses were necessaries is at all involved in this case as there is no allegation in the complaint that they were necessaries nor does the evidence show that they were. On the contrary, the undisputed evidence is that the defendant had supplied his wife with ample means to purchase the necessary clothing; that she had on hand at the time of the purchase clothing which was amply sufficient for her purposes; and there was absolutely no evi*667deuce to justify the jury in finding that the husband was liable to the plaintiff for the goods purchased by his wife.
I think, therefore, the court was justified in directing a verdict for the defendant and that the judgment should be affirmed.
Laughlin, J., concurred.
Exceptions sustained, new trial ordered, costs to plaintiff to abide event. Order to be settled on notice.